By the Court.
The plea in bar is insufficient, not on the .ground of duplicity; for though two matters are plead, they are not sufficient matters: Averments immaterial require no traverse, and are mere surplusage. But the fault is in pleading a surrender of the principal in court as a matter in pais, and not a matter of record. Croke Ja. 402; 3 Buls. 192, Austin v. Monk; Hobart, 210; 1 Levinz, 211; Raymond, 50; Vin. A. P. B. A. 492, pl. 8; Poph. 185, 186; Keb. 761, 816. Every transaction in a court of record, pertaining to a process, of which the surrender of the principal in discharge of bail is one, regularly becomes a matter of *19record, and must be shown by record only, and plead accordingly.